DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the ultimate optical absorber species per claim 4 and the ultimate aliphatic acid species per claim 7 in the reply filed on May 12, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is meant by the confusing language an “optical absorber”.
In claim 1, it is unclear what is meant by “OAMB”.
In claim 3, the phrase "and the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
In claim 11, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NL 132149 B (Kruckenberg) translation.
Kruckenberg discloses (Table) dyeing polyamide fibers (meets Applicants’ polyamide) with an azo dye containing chlorine-terminal methyl groups(Formulas 8-17) (meets Applicants’ halogen-terminal alkyl-optical absorber).  The chlorine-terminated azo dye is obtained by esterifying an azo dye having hydroxylalkyl X1 and X2 groups (Formula 1) with chloroacetic acid (meets Applicants’  esterification of a hydroxyl-pendant optical absorber with a halogen-terminal aliphatic acid). 
It would be expected that in the dyeing step, the polyamide material would be alkylated with the chlorine-terminated azo dye to give rise to a polyamide having pendant azo dye on the backbone (meets Applicants’ N-alkylation of a polyamide with the halogen-terminal alkyl-optical absorber to yield a polyamide having an optical absorber pendent from the polyamide’s backbone). 
As to claims 2, 3, 6 and 7, Kruckenberg uses chloroacetic acid (i.e., chloro C2 aliphatic acid).
Kruckenberg anticipates the above-rejected claims in that it is reasonably believed that the azo dye having hydroxylalkyl X1 and X2 groups meets Applicants’ hydroxyl-pendent optical absorber. In the alternative, it would have been within the purview of one having ordinary skill to use an azo dye having terminal hydroxyl groups in lieu of the azo dye having hydroxylalkyl X1 and X2 groups with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over NL 132149 B (Kruckenberg) described hereinabove.
As to claim 5, Kruckenberg implicitly suggests, and renders obvious to one having ordinary skill in the art, the use of any polyamide fiber including those derived from the presently claimed well known polyamides with the reasonable expectation of success.
As to claims 8 and 9, it would have been obvious to one having ordinary skill in the art to determine the appropriate esterification conditions (inclusive of those presently claimed) in accordance with the selected azo dye.
As to claim 10, Kruckenberg implicitly suggests, and renders obvious to one having ordinary skill in the art, the use of any molar ratio of azo dye having hydroxylalkyl X1 and X2 groups to chloroacetic acid (including those presently claimed) with the reasonable expectation of success.
As to claim 11, Kruckenberg implicitly suggests, and renders obvious to one having ordinary skill in the art, the use of any molar ratio of chlorine-terminated azo dye to polyamide (including those presently claimed) with the reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765